Exhibit No. 10.1

 

WIND RIVER SYSTEMS, INC.

 

2005 EQUITY INCENTIVE PLAN

 

1. Purposes of the Plan. The purposes of this Equity Incentive Plan are:

 

  •   to attract and retain the best available personnel for positions of
substantial responsibility,

 

  •   to provide additional incentive to Service Providers, and

 

  •   to promote the success of the Company’s business.

 

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Shares, Performance Units or Deferred Stock Units, as determined by
the Administrator at the time of grant.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles.

 

(c) “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Shares are listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.

 

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Shares, Performance Units or Deferred Stock Units.

 

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

 

(f) “Awarded Stock” means the Common Stock subject to an Award.

 

(g) “Board” means the Board of Directors of the Company.

 

(h) “Cash Position” means the Company’s level of cash and cash equivalents.

 

(i) “Change of Control” means the occurrence of any of the following events, in
one or a series of related transactions:

 

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company, a subsidiary of the Company or a Company
employee benefit plan, including any trustee of such plan acting as trustee, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or



--------------------------------------------------------------------------------

(ii) a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(iii) the sale or disposition by the Company of all or substantially all the
Company’s assets; or

 

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are Directors as of the date this Plan is approved
by the Board, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors and
whose election or nomination was not in connection with any transaction
described in (i) or (ii) above or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

 

(j) “Code” means the Internal Revenue Code of 1986, as amended.

 

(k) “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.

 

(l) “Common Stock” means the Common Stock of the Company.

 

(m) “Company” means Wind River Systems, Inc.

 

(n) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services and who is compensated for such
services.

 

(o) “Deferred Stock Unit” means a deferred stock unit Award granted to a
Participant pursuant to Section 16.

 

(p) “Director” means a member of the Board.

 

(q) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(r) “Earnings Per Share” means as to any Fiscal Year, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

 

(s) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.

 

-2-



--------------------------------------------------------------------------------

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
of the National Association of Securities Dealers, Inc. Automated Quotation
(“Nasdaq”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii) If the Common Stock is quoted on the Nasdaq System (but not on the Nasdaq
National Market thereof) or is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

(v) “Fiscal Year” means a fiscal year of the Company.

 

(w) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(x) “Net Income” means as to any Fiscal Year, the income after taxes of the
Company for the Fiscal Year determined in accordance with generally accepted
accounting principles.

 

(y) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(z) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Option Agreement.

 

(aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(bb) “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

 

(cc) “Operating Income” means the Company’s or a business unit’s income from
operations but excluding any unusual items, determined in accordance with
generally accepted accounting principles.

 

(dd) “Option” means a stock option granted pursuant to the Plan.

 

(ee) “Option Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

 

(ff) “Outside Director” means a Director who is neither an Employee nor a
Consultant.

 

-3-



--------------------------------------------------------------------------------

(gg) “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

(hh) “Participant” means the holder of an outstanding Award granted under the
Plan.

 

(ii) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: (a) Annual Revenue, (b) Cash
Position, (c) Earnings Per Share, (d) Net Income, (e) Operating Cash Flow, (f)
Operating Income, (g) Return on Assets, (h) Return on Equity, (i) Return on
Sales, and (j) Total Stockholder Return. The Performance Goals may differ from
Participant to Participant and from Award to Award. The Administrator shall
appropriately adjust any evaluation of performance under a Performance Goal to
exclude (i) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial conditions and results of operations appearing in the Company’s
annual report to stockholders for the applicable year, or (ii) the effect of any
changes in accounting principles affecting the Company’s or a business units’
reported results.

 

(jj) “Performance Share” means a performance share Award granted to a
Participant pursuant to Section 14.

 

(kk) “Performance Unit” means a performance unit Award granted to a Participant
pursuant to Section 15.

 

(ll) “Plan” means this 2005 Equity Incentive Plan.

 

(mm) “Restricted Stock” means Shares granted pursuant to Section 12 of the Plan.

 

(nn) “Restricted Stock Unit” means an Award granted pursuant to Section 13 of
the Plan.

 

(oo) “Return on Assets” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.

 

(pp) “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average stockholder’s equity, determined in accordance with generally
accepted accounting principles.

 

(qq) “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.

 

(rr) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(ss) “Section 16(b)” means Section 16(b) of the Securities Exchange Act of 1934,
as amended.

 

(tt) “Service Provider” means an Employee, Consultant or Director.

 

(uu) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 18 of the Plan.

 

(vv) “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Section 11 hereof.

 

-4-



--------------------------------------------------------------------------------

(ww) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(xx) “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a Share.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 22 of the
Plan, the maximum aggregate number of Shares which may be issued under the Plan
is 6,250,000 Shares plus any shares subject to any outstanding options under the
Company’s 1987 Equity Incentive Plan, the Company’s 1998 Non-Officer Stock
Option Plan, the Company’s 1998 Equity Incentive Plan and the Company’s 1995
Non-Employee Directors’ Stock Option Plan that subsequently expire unexercised,
up to a maximum of an additional 2,500,000 Shares. The Shares may be authorized,
but unissued, or reacquired Common Stock.

 

Any Shares subject to Options or SARs shall be counted against the numerical
limits of this Section 3 as one share for every share subject thereto. Any
Shares or units subject to Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units or Deferred Stock Unit Awards with a per share or unit
purchase price lower than 100% of Fair Market Value on the date of grant shall
be counted against the numerical limits of this Section 3 as 1.5 shares for
every one share subject thereto. To the extent that a Share that was subject to
an Award that counted as 1.5 Shares against the Plan reserve pursuant to the
preceding sentence is recycled back into the Plan under the next paragraph of
this Section 3, the Plan shall be credited with 1.5 Shares.

 

If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock, Performance Shares or Restricted
Stock Units, is forfeited to or repurchased by the Company, the unpurchased
Shares (or for Awards other than Options and SARs, the forfeited or repurchased
shares) which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated). With respect to SARs, when
a SAR is exercised, the full number of Shares subject to that portion of the SAR
being exercised shall be counted against the numerical limits of the first
paragraph of Section 3 above, regardless of the number of shares used to settle
the SAR upon exercise. Shares that have actually been issued under the Plan
under any Award shall not be returned to the Plan and shall not become available
for future distribution under the Plan; provided, however, that if Shares of
Restricted Stock, Performance Shares or Restricted Stock Units are repurchased
by the Company at their original purchase price or are forfeited to the Company,
such Shares shall become available for future grant under the Plan. Shares used
to pay the exercise price of an Option shall not become available for future
grant or sale under the Plan. Shares used to satisfy tax withholding obligations
shall not become available for future grant or sale under the Plan. To the
extent an Award under the Plan is paid out in cash rather than stock, such cash
payment shall not reduce the number of Shares available for issuance under the
Plan. Any payout of Performance Units, because they are payable only in cash,
shall not reduce the number of Shares available for issuance under the Plan.
Conversely, any forfeiture of Performance Units shall not increase the number of
Shares available for issuance under the Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

-5-



--------------------------------------------------------------------------------

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(u) of the Plan;

 

(ii) to select the Service Providers to whom Awards may be granted hereunder;

 

(iii) to determine whether and to what extent Awards or any combination thereof,
are granted hereunder;

 

(iv) to determine the number of shares of Common Stock or equivalent units to be
covered by each Award granted hereunder;

 

(v) to approve forms of agreement for use under the Plan;

 

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options or SARs
may be exercised or other Awards vest (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

 

(vii) to construe and interpret the terms of the Plan and Awards;

 

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(ix) to modify or amend each Award (subject to Section 24(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options and SARs longer than is otherwise provided for
in the Plan;

 

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xi) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award (or distribution of a Deferred Stock Unit) that number of
Shares or cash having a Fair Market Value equal to the minimum amount required
to be withheld (but no more). The Fair Market Value of any Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares or cash withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

(xii) to determine the terms and restrictions applicable to Awards; and

 

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

-6-



--------------------------------------------------------------------------------

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

5. Eligibility. Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Stock Appreciation Rights, Deferred Stock Units and
Nonstatutory Stock Options may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees. Outside Directors shall receive
automatic option awards pursuant to Section 16 hereof and may also receive other
awards at the discretion of the Administrator.

 

6. No Employment Rights. Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s employment
with the Company or its Subsidiaries, nor shall they interfere in any way with
the Participant’s right or the Company’s or Subsidiary’s right, as the case may
be, to terminate such employment at any time, with or without cause or notice.

 

7. Code Section 162(m) Provisions.

 

(a) Option and SAR Annual Share Limit. No Participant shall be granted, in any
Fiscal Year, Options and Stock Appreciation Rights to purchase more than
1,000,000 Shares; provided, however, that such limit shall be 3,000,000 Shares
in the Participant’s first Fiscal Year of Company service.

 

(b) Restricted Stock, Restricted Stock Units and Performance Share Annual Limit.
No Participant shall be granted, in any Fiscal Year, more than 500,000 Shares of
Restricted Stock, Restricted Stock Units or Performance Shares; provided,
however, that such limit shall be 1,500,000 Shares in the Participant’s first
Fiscal Year of Company service.

 

(c) Performance Units Annual Limit. No Participant shall receive Performance
Units, in any Fiscal Year, having an initial value greater than $1,000,000,
provided, however, that such limit shall be $3,000,000 in the Participant’s
first Fiscal Year of Company service.

 

(d) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units as “performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock, Restricted Stock Units, Performance Shares or Performance Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units which are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

 

8. Changes in Capitalization. The numerical limitations in Sections 7(a) and (b)
shall be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 18(a).

 

9. Term of Plan. The Plan shall continue in effect for a term of ten (10) years
following the date upon which the Board approved the Plan in 2005.

 

10. Stock Options.

 

(a) Term . The term of each Option shall be stated in the Notice of Grant;
provided, however, that the term shall be ten (10) years from the date of grant
or such shorter term as may be provided in the Notice of Grant. Moreover, in the
case of an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option shall be five (5) years
from the date of grant or such shorter term as may be provided in the Notice of
Grant.

 

-7-



--------------------------------------------------------------------------------

(b) Option Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the date of grant; provided, however, that in the case of an Incentive Stock
Option granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

(c) No Repricing. The exercise price for an Option may not be reduced without
the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the Option as well as an Option exchange program
whereby the Participant agrees to cancel an existing Option in exchange for an
Option, SAR or other Award.

 

(d) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period or until performance
milestones are satisfied.

 

(e) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Subject to Applicable
Laws, such consideration may consist entirely of:

 

(i) cash;

 

(ii) check;

 

(iii) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Participant for more than six months on the date
of surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(iv) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price;

 

(v) any combination of the foregoing methods of payment; or

 

(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

(f) Exercise of Option; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Participant. Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the optioned stock, notwithstanding the
exercise of the Option. The Company shall issue

 

-8-



--------------------------------------------------------------------------------

(or cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 18 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available for sale under the Option, by the number of Shares as to
which the Option is exercised.

 

(g) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three
months following the Participant’s termination. If, on the date of termination,
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

 

(h) Disability. If a Participant ceases to be a Service Provider as a result of
the Participant’s Disability, the Participant may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
on the date of termination, the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Participant does not exercise his
or her Option within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

 

(i) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Option Agreement (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Option Agreement), by the Participant’s designated beneficiary, provided
such beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve months
following Participant’s death. If the Option is not so exercised within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

 

(j) ISO $100,000 Rule. Each Option shall be designated in the Notice of Grant as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value:

 

(i) of Shares subject to a Participant’s Incentive Stock Options granted by the
Company, any Parent or Subsidiary, which

 

(ii) become exercisable for the first time during any calendar year (under all
plans of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 10(j), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares shall be
determined as of the time of grant.

 

-9-



--------------------------------------------------------------------------------

11. Stock Appreciation Rights.

 

(a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the number of SARs granted to any Participant.

 

(b) Exercise Price and other Terms. Subject to Section 7(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than ten (10) years from
the date of grant. The exercise price for the Shares or cash to be issued
pursuant to an already granted SAR may not be changed without the consent of the
Company’s stockholders. This shall include, without limitation, a repricing of
the SAR as well as an SAR exchange program whereby the Participant agrees to
cancel an existing SAR in exchange for an Option, SAR or other Award.

 

(c) Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii) the number of Shares with respect to which the SAR is exercised.

 

(d) Payment upon Exercise of SAR. At the discretion of the Administrator, and as
specified in the Award Agreement, payment for a SAR may be in cash, Shares or a
combination thereof.

 

(e) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, whether or not it may be settled in cash and such other terms and
conditions as the Administrator, in its sole discretion, shall determine.

 

(f) Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement.

 

(g) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability
termination, the Participant may exercise his or her SAR within such period of
time as is specified in the SAR Agreement to the extent that the SAR is vested
on the date of termination (but in no event later than the expiration of the
term of such SAR as set forth in the SAR Agreement). In the absence of a
specified time in the SAR Agreement, the SAR shall remain exercisable for three
months following the Participant’s termination. If, on the date of termination,
the Participant is not vested as to his or her entire SAR, the Shares covered by
the unvested portion of the SAR shall revert to the Plan. If, after termination,
the Participant does not exercise his or her SAR within the time specified by
the Administrator, the SAR shall terminate, and the Shares covered by such SAR
shall revert to the Plan.

 

(h) Disability. If a Participant ceases to be a Service Provider as a result of
the Participant’s Disability, the Participant may exercise his or her SAR within
such period of time as is specified in the SAR Agreement to the extent the SAR
is vested on the date of termination (but in no event later than the expiration
of the term of such SAR as set forth in the SAR Agreement). In the absence of a
specified time in the SAR Agreement, the SAR shall remain exercisable for twelve
(12) months following the Participant’s termination. If, on the date of
termination, the Participant is not vested as to his or her entire SAR, the
Shares covered by the unvested portion of the SAR shall revert to the Plan. If,
after termination, the Participant does not exercise his or her SAR within the
time specified herein, the SAR shall terminate, and the Shares covered by such
SAR shall revert to the Plan.

 

(i) Death of Participant. If a Participant dies while a Service Provider, the
SAR may be exercised following the Participant’s death within such period of
time as is specified in the SAR Agreement (but in no event may the SAR be
exercised later than the expiration of the term of such SAR as set forth in the
SAR

 

-10-



--------------------------------------------------------------------------------

Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such SAR may be exercised by the personal representative
of the Participant’s estate or by the person(s) to whom the SAR is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the SAR Agreement, the SAR
shall remain exercisable for twelve (12) months following Participant’s death.
If the SAR is not so exercised within the time specified herein, the SAR shall
terminate, and the Shares covered by such SAR shall revert to the Plan.

 

12. Restricted Stock.

 

(a) Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 7(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Restricted Stock award granted to any Participant,
and (ii) the conditions that must be satisfied, which typically will be based
principally or solely on continued provision of services but may include a
performance-based component, upon which is conditioned the grant, vesting or
issuance of Restricted Stock.

 

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Restricted
Stock granted under the Plan. Restricted Stock grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock or the restricted stock unit is awarded. The Administrator may require
the recipient to sign a Restricted Stock Award agreement as a condition of the
award. Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.

 

(c) Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by an agreement that shall specify the purchase price (if any) and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine; provided; however, that if the Restricted Stock grant has a
purchase price, such purchase price must be paid no more than ten (10) years
following the date of grant.

 

13. Restricted Stock Units.

 

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Subject to Section 7(b) hereof, the
Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Restricted Stock Unit award granted to any Participant, and
(ii) the conditions that must be satisfied, which typically will be based
principally or solely on continued service but may include a performance-based
component, upon which is conditioned the grant or vesting of Restricted Stock
Units. Restricted Stock Units shall be granted in the form of units to acquire
Shares. Each such unit shall be the equivalent of one Share for purposes of
determining the number of Shares subject to an Award. Until the Shares are
issued, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the units to acquire Shares.

 

(b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

 

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

 

-11-



--------------------------------------------------------------------------------

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator shall pay earned Restricted Stock
Units in Shares.

 

(e) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

 

14. Performance Shares.

 

(a) Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 7(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Performance Share award granted to any
Participant, and (ii) the conditions that must be satisfied, which typically
will be based principally or solely on achievement of performance milestones but
may include a service-based component, upon which is conditioned the grant or
vesting of Performance Shares. Performance Shares shall be granted in the form
of units to acquire Shares. Each such unit shall be the equivalent of one Share
for purposes of determining the number of Shares subject to an Award. Until the
Shares are issued, no right to vote or receive dividends or any other rights as
a stockholder shall exist with respect to the units to acquire Shares.

 

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Shares granted under the Plan. Performance Share grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Shares agreement as a condition of the award.
Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.

 

(c) Performance Share Award Agreement. Each Performance Share grant shall be
evidenced by an agreement that shall specify such other terms and conditions as
the Administrator, in its sole discretion, shall determine.

 

15. Performance Units.

 

(a) Grant of Performance Units. Performance Units are similar to Performance
Shares, except that they shall be settled in a cash equivalent to the Fair
Market Value of the underlying Shares, determined as of the vesting date.
Subject to the terms and conditions of the Plan, Performance Units may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Units. Performance Units shall be granted in
the form of units to acquire Shares. Each such unit shall be the cash equivalent
of one Share of Common Stock. No right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to Performance Units or the
cash payable thereunder.

 

(b) Number of Performance Units. Subject to Section 7(c) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.

 

(c) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Units granted under the Plan. Performance Unit grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the grant is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Unit agreement as a condition of the award. Any
certificates representing the units awarded shall bear such legends as shall be
determined by the Administrator.

 

-12-



--------------------------------------------------------------------------------

(d) Performance Unit Award Agreement. Each Performance Unit grant shall be
evidenced by an agreement that shall specify such terms and conditions as the
Administrator, in its sole discretion, shall determine.

 

16. Deferred Stock Units.

 

(a) Description. Deferred Stock Units shall consist of a Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in installments or
on a deferred basis, in accordance with rules and procedures established by the
Administrator. Deferred Stock Units shall remain subject to the claims of the
Company’s general creditors until distributed to the Participant.

 

(b) 162(m) Limits. Deferred Stock Units shall be subject to the annual 162(m)
limits applicable to the underlying Restricted Stock, Restricted Stock Unit,
Performance Share or Performance Unit Award as set forth in Section 7 hereof.

 

17. Automatic Stock Option Grants to Outside Directors.

 

(a) Procedure for Grants. All grants of Options to Outside Directors under this
Section 17 shall be automatic and non-discretionary and shall be made in
accordance with the following provisions:

 

(i) Each Outside Director shall be automatically granted an Option to purchase
50,000 Shares (the “First Option”) upon the date on which such person first
becomes a Director, whether through election by the stockholders of the Company
or appointment by the Board of Directors to fill a vacancy.

 

(ii) On April 1 of each year (A) each Outside Director who was an Outside
Director on April 1 of the previous year shall be automatically granted an
Option to purchase 15,000 Shares, and (B) each Outside Director who was not an
Outside Director on April 1 of the previous year shall receive an option
covering the number of Shares determined by multiplying 15,000 Shares by a
fraction, the numerator of which is the number of days since the Outside
Director received their First Option, and the denominator of which is 365,
rounded down to the nearest whole Share (the “Annual Option”).

 

(iii) Notwithstanding the provisions of subsections (ii) and (iii) hereof, in
the event that an automatic grant hereunder would cause the number of Shares
subject to outstanding Options plus the number of Shares previously purchased
upon exercise of Options to exceed the number of Shares available for issuance
under the Plan, then each such automatic grant shall be for that number of
Shares determined by dividing the total number of Shares remaining available for
grant by the number of Outside Directors on the automatic grant date. Any
further grants shall then be deferred until such time, if any, as additional
Shares become available for grant under the Plan.

 

(iv) The terms of Options granted under this Section 17 shall be as follows:

 

(1) the term of the Option shall be ten (10) years.

 

(2) the Option shall be exercisable only while the Outside Director remains a
Service Provider, except as set forth in subsection (c) hereof.

 

(3) the exercise price per Share shall be 100% of the fair market value per
Share on the date of grant of the Option.

 

-13-



--------------------------------------------------------------------------------

(4) the First Option shall vest as to 25% of the covered Shares on each
anniversary of the grant date, so as to become 100% vested on the four year
anniversary of the grant date, subject to the Participant remaining a Service
Provider through each vesting date.

 

(5) the Annual Options shall vest as to 100% of the covered Shares on the first
anniversary of the grant date, subject to the Participant remaining a Service
Provider through such vesting date, but only if the Participant attends at least
75% of the meetings of the Board and the committees of the Board on which the
Participant serves which are held during that one-year period. If a Participant
fails to attend the requisite number of meetings to vest in his or her Annual
Option, the Option shall automatically terminate on the first anniversary of the
grant date.

 

(b) Consideration for Exercising Outside Director Stock Options. The
consideration to be paid for the Shares to be issued upon exercise of an
automatic Outside Director Option shall consist entirely of cash, check, other
Shares of Common Stock which have a fair market value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised, or delivery of a properly executed exercise notice together
with such other documentation as the Administrator and the broker, if
applicable, shall require to effect an exercise of the Option and delivery to
the Company of the sale proceeds required to pay the exercise price, or any
combination of such methods of payment.

 

(c) Post-Service Exercisability.

 

(i) Termination of Status as a Service Provider. If an Outside Director ceases
to remain a Service Provider, he or she may, but only within the earlier to
occur of six months from the date of such cessation or the end of the original
Option term, exercise his or her Option to the extent that he or she was
entitled to exercise it at the date of such cessation. To the extent that he or
she was not entitled to exercise an Option at the date of such cessation, or if
he or she does not exercise such Option (which he was entitled to exercise)
within the time specified herein, the Option shall terminate.

 

(ii) Disability of Outside Director. Notwithstanding the provisions of Section
17(c)(i) above, in the event a Director ceases to remain a Service Provider as a
result of his or her Disability, he or she may, but only within the earlier to
occur of twelve months from the date of such cessation or the end of the
original Option term, exercise his or her Option to the extent that he or she
was entitled to exercise it at the date of such cessation. To the extent that he
or she was not entitled to exercise an Option at the date of such cessation, or
if he or she does not exercise such Option (which he was entitled to exercise)
within the time specified herein, the Option shall terminate.

 

(iii) Death of Outside Director. Notwithstanding the provisions of Section
17(c)(i) above, in the event a Director ceases to remain a Service Provider as a
result of his or her death, he or she may, but only within the earlier to occur
of eighteen months from the date of such cessation or the end of the original
Option term, exercise his or her Option. If he or she does not exercise such
Option (which he was entitled to exercise) within the time specified herein, the
Option shall terminate.

 

18. Leaves of Absence. Unless the Administrator provides otherwise or except as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
cease commencing on the first day of any unpaid leave of absence and shall only
recommence upon return to active service.

 

19. Part-Time Service. Unless the Administrator provides otherwise or except as
otherwise required by Applicable Laws, any service-based vesting of Awards
granted hereunder shall be extended on a proportionate basis in the event an
Employee transitions to a work schedule under which they are customarily
scheduled to work on less than a full-time basis, or if not on a full-time work
schedule, to a schedule requiring fewer hours of service. Such vesting shall be
proportionately re-adjusted prospectively in the event that the Employee
subsequently becomes regularly scheduled to work additional hours of service.

 

-14-



--------------------------------------------------------------------------------

20. Death of Participant. Unless determined otherwise by the Administrator and
set forth in an Award Agreement, in the event a Participant dies while a Service
Provider, then 100% of the Shares or units subject to his or her outstanding
Awards shall vest 100% on the date of death.

 

21. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

22. Adjustments Upon Changes in Capitalization, Dissolution or Liquidation or
Change of Control.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award and the 162(m) fiscal year share issuance limits under
Sections 7(a) and (b) hereof shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Compensation Committee, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Option or SAR until ten (10) days prior to such
transaction as to all of the Awarded Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised (with respect to Options and SARs) or vested (with respect
to other Awards), an Award will terminate immediately prior to the consummation
of such proposed action.

 

(c) Change of Control.

 

(i) Stock Options and SARs. In the event of a Change of Control, each
outstanding Option and SAR shall be assumed or an equivalent option or SAR
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation (except for Outside Director Options granted pursuant to
Section 17 hereof). With respect to (i) Outside Director Options granted
pursuant to Section 17 hereof, and (ii) Options or SARs that the successor
corporation refuses to assume or substitute, the Participant shall fully vest in
and have the right to exercise the Option or SAR as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or exercisable. If
an Option or SAR becomes fully vested and exercisable pursuant to the preceding
sentence, the Administrator shall notify the Participant in writing or
electronically that the Option or SAR shall be fully vested and exercisable for
a period of fifteen (15) days from the date of such notice, and the Option or
SAR shall terminate upon the expiration of such period. For the purposes of this
paragraph, the Option or SAR shall be considered assumed if, following the
Change of Control, the option or stock appreciation right confers the right to
purchase or receive, for each Share of Awarded Stock subject to the Option or
SAR immediately prior to the Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered

 

-15-



--------------------------------------------------------------------------------

a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change of Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the Option or SAR, for each Share of Awarded Stock subject to
the Option or SAR, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change of Control.

 

(ii) Restricted Stock, Restricted Stock Units, Performance Shares, Performance
Units and Deferred Stock Units. In the event of a Change of Control, each
outstanding Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit and Deferred Stock Unit award shall be assumed or an equivalent
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit and
Deferred Stock Unit award substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Restricted Stock, Restricted
Stock Unit, Performance Share, Performance Unit or Deferred Stock Unit award,
the Participant shall fully vest in the Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit or Deferred Stock Unit including as to
Shares (or with respect to Performance Units, the cash equivalent thereof) which
would not otherwise be vested. For the purposes of this paragraph, a Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit and Deferred
Stock Unit award shall be considered assumed if, following the Change of
Control, the award confers the right to purchase or receive, for each Share (or
with respect to Performance Units, the cash equivalent thereof) subject to the
Award immediately prior to the Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change of Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received, for each Share and each unit/right to acquire
a Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change of Control.

 

23. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

 

24. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan; provided, however, that the Board may not materially
amend the Stock Plan without obtaining stockholder approval.

 

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply Section 422 of
the Code (or any successor rule or statute or other applicable law, rule or
regulation, including the requirements of any exchange or quotation system on
which the Common Stock is listed or quoted). Such stockholder approval, if
required, shall be obtained in such a manner and to such a degree as is required
by the applicable law, rule or regulation.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing (or electronic format) and signed by the
Participant and the Company.

 

-16-



--------------------------------------------------------------------------------

25. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award or the issuance and delivery of such
Shares (or with respect to Performance Units, the cash equivalent thereof) shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

26. Liability of Company.

 

(a) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

(b) Grants Exceeding Allotted Shares. If the Awarded Stock covered by an Award
exceeds, as of the date of grant, the number of Shares which may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Awarded Stock, unless stockholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 24(b) of the Plan.

 

27. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

-17-